Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a Final Office action in reply to the Amendments and Arguments received on July 1, 2021.

Status of Claims

Claims 21 and 31 have been amended.
Claims 21-40 are currently pending and have been examined. 


Double Patenting
In response to Applicant’s argument regarding the nonstatutory double patenting rejection of claims 21-20, over claims 1-20 of patent application 14/939,591, the rejection has been withdrawn. Based on MPEP 804 (I)(B) the rejection has been withdrawn because previously copending application 14/939,591 has been abandoned as of January 13, 2021.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of copending Application No.17/139728. Although the conflicting claims are not identical, they are not patentably distinct from each other.

15/815398
17/139728
receive, independent of a computing device requesting content, sensor information from a push content agent executing on the computing device;
periodically receiving, by one or more processors of a data processing system, independent of a computing device requesting content, data from the computing device that provides sensor information via a push content agent executing on the computing device, the push content agent in communication with the data processing system;
generate, responsive to the sensor information and independent of the computing device requesting content, and subsequent to identification of the time window during which push content items are authorized for presentation via the computing device, a request to select and transmit audio content for presentation during the time window in a push content slot via a computing device linked to an account identifier;
automatically generating, by the data processing system, responsive to a comparison of the sensor information with the value for the trigger parameter and independent of the computing device requesting content, instructions to transmit content for presentation at the computing device linked to the account identifier
select, via the push selection process, a push content item comprising an audio content item from the plurality of candidate push content items based on the selection score for each candidate push content item;
selecting, by the data processing system responsive to the instructions generated by the data processing system, for the account identifier, a push content item for presentation at the computing device
determine, based on the account identifier and the time window, a parameter used to -2- 4822-5901-3569.1Atty. Dkt. No. 098981-5125 (GGL-056USCON) control delivery of the selected push content item to the computing device of the account identifier;
determining, by the data processing system, based on the account identifier, a parameter used to control delivery of the selected push content item to the computing device of the account identifier;
compare a value of the determined parameter with a threshold value to authorize the selected push content item for presentation in the push content slot via the computing device linked to the account identifier; and
comparing, by the data processing system, a value of the determined parameter with a threshold value to determine whether to authorize or restrict transmission of the selected push content item to the computing device linked to the account identifier


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 27-29, 31-33, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over by Tseng (2013/0185355) in view of Ott (2018/0270520).

Claim 21 
Tseng discloses: 
a data processing system comprising one or more processors [0088] and memory [0088] that execute a push trigger [0036], a content selector [0059], and a delivery control agent [0036, notification controller 265], the data processing system to (Tseng [Fig 6, 630, 640]): 
receive, independent of a computing device requesting content, sensor information from a push content agent executing on the computing device (Tseng [0005][0092]); See at least “the geographic location is collected via passive location logging technologies [sensor].
establish, responsive to the request generated by the push trigger of the data processing system, for the account identifier, a push selection process with a plurality of candidate push content items each comprising audio content for the push content slot of the account identifier (Tseng [0085]); See at least “an example presentation may comprise playing a sound using an audio output of the mobile computing device that represents the one or more recommendations,”
determine a selection score for each candidate push content item of the plurality of candidate push content items based on a likelihood of engagement of the candidate push content item; select, via the push selection process, a push content item comprising an audio content item from the plurality of candidate push content items based on the selection score for each candidate push content item See “The relevance and ranking engine 225 includes logic for calculating a relevance score for content objects (including both user generated content objects and third-party content objects) relative to a user, .... provides notifications of content objects to the user device 110 when the user is more likely to engage with the notifications)”
compare a value of the determined parameter with a threshold value to authorize the selected push content item for presentation in the push content slot via the computing device linked to the account identifier  (Tseng [0036][0083]) See “In the push circumstance, notifications of content objects are initially pushed according to a default rate. Based on user engagement with the notifications, the notification controller 265 may adjust the rate in which notifications are provided to the user device 110, page 10 para 80, limit the set of identified nodes based on a pre-determined threshold number of degrees of separation between the user node and the identified nodes.”  See [0083] where the various transmission options to a user’s mobile device [account identifier] include when the device is locked or unlocked or queued for delivery when the mobile computing device is available on a non-cellular network [time window].
provide, responsive to authorization of the selected push content item based on the comparison, via the computer network, the selected push content item for presentation in the push content slot via the computing device linked to the account identifier (Tseng [0081]-[0083]).  See at least “the Social-networking system is able to select one or more recommendations from the list of possible recommendations ....... the social networking system provides the one or more recommendations for transmission to the user's mobile computing device
Tseng teaches sensor information from a push content agent executing on the computing device, but does not explicitly teach a time window. Ott teaches:
identify, independent of any content item or request for content, a time window for the computing device during which push content items are authorized for presentation via the computing device (Ott [0121]); See “processor 202 determines a value indicative of a point in time or period in time when the user is likely to interact with the notification. This time span can be used by an Intelligent Download Manager installed on program memory 204 to choose the right time [authorized time] and communication channel to download said content according to various objectives.
generate, responsive to the sensor information and independent of the computing device requesting content for the time window during which push content items are authorized for presentation via the computing device, a request to select and transmit audio content for presentation during the time window in a push content slot via a computing device linked to an account identifier (Ott [Figure 3(A)[0010][0011][0014][0044][0062][0078][0136] Where the reference teaches that the current context of the user can be predicted from the sensor [sensor information]. See [0153] where the processor [delivery control agent] measures user behavior to notification that establish push rules. See also [0132] “Once all the required content related to the notification is stored locally on the device [authorized time], the device will monitor its sensors to find the best time to show the notification to the user by determining 306 a notification decision value [authorized for presentation] calculated using a decision model that can be rule based or a learning model. See [0168] “the mobile device 200 receives a push notification for a news video at 9 AM with an expiry in 12 hours. The short time before expiry is combined with a download policy [delivery control policy] that defines that the video can be downloaded over cellular networks between 11-12 AM [time window].”
determine, based on the account identifier and the time window, a parameter used to control delivery of the selected push content item to the computing device of the account identifier (Ott [0020][0023][0133]). See at least “The first variable may comprise evaluating a decision model [parameter] for the meta-data and the sensor data, the decision model being stored on a data store and comprising model parameters that are based on the historical data.” See also [0130] where the reference teaches that the delivery of content is based on a cell identifier [account identifier].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing push content to a user device, as taught by Tseng, the method of identifying a best time for content delivery, as taught by Ott, to ensure the users sees the content at a time that yields more visibility and attention from the user.



Claim 22 
Tseng discloses: 
wherein the computing device comprises a digital assistant (Tseng [0017]). See “the user device 110 may be a desktop computer, a laptop computer, a smart phone, a personal digital assistant (PDAs) or any other device including computing functionality and data communication capabilities. 

Claim 23 
Tseng discloses: 
the data processing system to cause the computing device to present the push content item comprising the audio content item via an audio interface (Tseng [0085][Figure 7][0026]). See “an example presentation may comprise playing a sound using an audio output of the mobile computing device that represents the one or more recommendations.”

Claim 27 
Tseng discloses:
wherein a mode of delivery of the push content slot comprises at least one of video and audio (Tseng [0085]).  See “an example presentation may comprise playing a sound using an audio output of the mobile computing device that represents the one or more recommendations,

Claim 28 
Tseng discloses:
determine a time stamp corresponding to establishing the push selection process; and retrieve, based on a lookup with the time stamp in an engagement data structure of the account identifier, the likelihood of engagement based on the time stamp, wherein the likelihood of engagement is generated based on historical network activity data for the account identifier (Tseng [0033]-[0036]). See “determines a time value based on whether the current time is within the delivery time range for the content object,…Any action that a particular user takes with respect to another user is associated with each user's profile ... When a user takes an action within the Social networking system 130, the action is recorded in the action log 230 ............. the user's interests, determines a time value based on whether the current time is within the delivery time range for the content object. .... connection value, and time value to determine the relevance score for the content object with respect to the user ..... the relevance scores for each content object, the relevance and ranking engine 225 ranks the content objects for a user .... By adjusting the initial settings, the notification controller 265 provides notifications of content objects to the user device 110 when the user is more likely to engage with the notifications). 

Claim 29 
Tseng discloses the limitations above. Tseng does not explicitly disclose the time window. Ott teaches:
retrieve, from a database in memory, a delivery control policy specifying the time window indicating a first time and a second time during which push content comprising audio is authorized for the account identifier (Ott [0121][0168][0175]); See “processor 202 determines a value indicative of a point in time or period in time when the user is likely to interact with the notification. This time span can be used by an Intelligent Download Manager installed on program memory 204 to choose the right time [authorized time] and communication channel to download said content according to various objectives. See [0102] for audio. See “the mobile device 200 receives a push notification for a news video at 9 AM  with an expiry in 12 hours. The short time before expiry is combined with a download policy [delivery control policy] that defines that the video can be downloaded over cellular networks between 11[first time]-12 AM [second time].”
authorize the selected push content item comprising the audio content item responsive to a comparison of a time stamp corresponding to the request generated by the push trigger and the time window; and provide the selected push content item for presentation via  an audio interface responsive to the authorization (Ott [0008]-[00012][0110]). See “receive the sensor data from the mobile device 200, determine the decision value [authorization rule] and send the output data back to the mobile device 200 to allow the mobile device to selectively display the notification based on the current likelihood of the user interacting with the notification.”


Claim 31 
Tseng discloses: 
receiving, by a push trigger executed by one or more processors of a data processing system, independent of a computing device requesting content, sensor information from a push content agent executing on the computing device (Tseng [0005][0092]); See at least “the geographic location is collected via passive location logging technologies [sensor].
establishing, by a content selector executed by the data processing system responsive to the request generated by the push trigger, for the account identifier, a push selection process with a plurality of candidate push content items each comprising audio content for the push content slot of the account identifier (Tseng [0085]); See at least “an example presentation may comprise playing a sound using an audio output of the mobile computing device that represents the one or more recommendations,”
determining, by the content selector, a selection score for each candidate push content item of the plurality of candidate push content items using a likelihood of engagement of the candidate push content item; selecting, by the content selector via the push selection process, a push content item comprising an audio content item from the plurality of candidate push content items based on the selection score for each candidate push content item (Tseng [0033]-[0036]); See “The relevance and ranking engine 225 includes logic for calculating a relevance score for content objects (including both user generated content objects and third-party content objects) relative to a user, .... provides notifications of content objects to the user device 110 when the user is more likely to engage with the notifications)”
comparing, by the delivery control agent, a value of the determined parameter with a threshold value to authorize the selected push content item for presentation in the push content slot via the See “In the push circumstance, notifications of content objects are initially pushed according to a default rate. Based on user engagement with the notifications, the notification controller 265 may adjust the rate in which notifications are provided to the user device 110, page 10 para 80, limit the set of identified nodes based on a pre-determined threshold number of degrees of separation between the user node and the identified nodes.”  See [0083] where the various transmission options to a user’s mobile device [account identifier] include when the device is locked or unlocked or queued for delivery when the mobile computing device is available on a non-cellular network [time window]. 
providing, by the delivery control agent responsive to authorizing the selected push content item based on the comparison, via the computer network, the selected push content item for presentation in the push content slot via the computing device linked to the account identifier (Tseng [0081]-[0083]).  See at least “the Social-networking system is able to select one or more recommendations from the list of possible recommendations ....... the social networking system provides the one or more recommendations for transmission to the user's mobile computing device  
Tseng teaches sensor information from a push content agent executing on the computing device, but does not explicitly teach a time window or parameter. Ott teaches:
identifying, by the push trigger, independent of any content item or request for content, a time window for the computing device during which push content items are authorized for presentation via the computing device (Ott [0121]); See “processor 202 determines a value indicative of a point in time or period in time when the user is likely to interact with the notification. This time span can be used by an Intelligent Download Manager installed on program memory 204 to choose the right time [authorized time] and communication channel to download said content according to various objectives. See [0168] “the mobile device 200 receives a push notification for a news video at 9 AM with an expiry in 12 hours. The short time before expiry is combined with a download policy [delivery control policy] that defines that the video can be downloaded over cellular networks between 11-12 AM [time window].”
generating, by the push trigger responsive to the sensor information and independent of the computing device requesting content, and for the time window during which push content items are authorized for presentation via the computing device, a request to select and transmit audio content for presentation during the time window in a push content slot via a computing device linked to an account identifier (Ott [Figure 3(A)[0010][0011][0014][0044][0062][0078][0136] Where the reference teaches that the current context of the user can be predicted from the sensor [sensor information]. See [0153] where the processor [delivery control agent] measures user behavior to notification that establish push rules. See also [0132] “Once all the required content related to the notification is stored locally on the device [authorized time], the device will monitor its sensors to find the best time to show the notification to the user by determining 306 a notification decision value [authorized for presentation] calculated using a decision model that can be rule based or a learning model.
determining, by a delivery control agent executed by the data processing system, based on the account identifier, a parameter used to control delivery of the selected push content item to the computing device of the account identifier (Ott [0020][0023][0133]). See at least “The first variable may comprise evaluating a decision model [parameter] for the meta-data and the sensor data, the decision model being stored on a data store and comprising model parameters that are based on the historical data.” See also [0130] where the reference teaches that the delivery of content is based on a cell identifier [account identifier].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing push content to a user device, as taught by Tseng, the method of identifying a best time for content delivery, as taught by Ott, to ensure the users sees the content at a time that yields more visibility and attention from the user.





Claim 32 
Tseng discloses: 
wherein the computing device comprises a digital assistant   (Tseng [0017]). See “the user device 110 may be a desktop computer, a laptop computer, a smart phone, a personal digital assistant (PDAs) or any other device including computing functionality and data communication capabilities. 

Claim 33 
Tseng discloses: 
causing the computing device to present the push content item comprising the audio content item via an audio interface (Tseng [0085][Figure 7][0026]). See “an example presentation may comprise playing a sound using an audio output of the mobile computing device that represents the one or more recommendations.”

Claim 37 
Tseng discloses: 
wherein a mode of delivery of the push content slot comprises at least one of video and audio (Tseng [0085]).  See “an example presentation may comprise playing a sound using an audio output of the mobile computing device that represents the one or more recommendations,

Claim 38
Tseng discloses: 
determining a time stamp corresponding to establishing the push selection process; and retrieving, based on a lookup with the time stamp in an engagement data structure of the account identifier, the likelihood of engagement based on the time stamp, wherein the likelihood of engagement is generated based on historical network activity data for the account identifier (Tseng [0033]-[0036]). See “determines a time value based on whether the current time is within the delivery time range for the content object,…Any action that a particular user takes with respect to another user is associated with each user's profile ... When a user takes an action within the Social networking system 130, the action is recorded in the action log 230 ............. the user's interests, determines a time value based on whether the current time is within the delivery time range for the content object. .... connection value, and time value to determine the relevance score for the content object with respect to the user ..... the relevance scores for each content object, the relevance and ranking engine 225 ranks the content objects for a user .... By adjusting the initial settings, the notification controller 265 provides notifications of content objects to the user device 110 when the user is more likely to engage with the notifications).

Claim 39 
Tseng discloses the limitations above. Tseng does not explicitly disclose the time window.  Ott teaches:
retrieving, from a database in memory, a delivery control policy specifying the time window indicating a first time and a second time during which push content comprising audio is authorized for the account identifier (Ott [0121][0168][0175]); See “processor 202 determines a value indicative of a point in time or period in time when the user is likely to interact with the notification. This time span can be used by an Intelligent Download Manager installed on program memory 204 to choose the right time [authorized time] and communication channel to download said content according to various objectives. See [0102] for audio. See “the mobile device 200 receives a push notification for a news video at 9 AM  with an expiry in 12 hours. The short time before expiry is combined with a download policy [delivery control policy] that defines that the video can be downloaded over cellular networks between 11[first time]-12 AM [second time].”
authorizing the selected push content item comprising the audio content item responsive to a comparison of a time stamp corresponding to the request generated by the push trigger and the time window; providing the selected push content item for presentation via  an audio interface responsive to the authorization (Ott [0008]-[00012][0110]). See “receive the sensor data from the mobile device 200, determine the decision value [authorization rule] and send the output data back to the mobile device 200 to allow the mobile device to selectively display the notification based on the current likelihood of the user interacting with the notification.”
.

Claim 24-26, 30, 34-36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (2013/0185355) and Ott (2018/0270520) in view of Agrawal et al. (9,117,227).

Claim 24
Tseng and Ott disclose the limitations above but does not disclose the following. Agrawal teaches: 
receive a query based on acoustic input detected by an input interface of the computing device; and select the push content item based on the query (Agrawal [Column 13 Lines 15-25]). See “the message features module 311 recognizes a clip of a country music song in the background of a pickup truck ad, so the message is associated with a feature corresponding to the country music song.”
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Tseng and Ott to include acoustic input, as taught by Agrawal to improve message targeting and ease of user input.

Claim 25 
Tseng and Ott disclose the limitations above but does not disclose the following. Agrawal teaches:
wherein the acoustic input comprises spoken words  (Agrawal [Column 12 Lines 40-50]). See “the message is tokenized into keywords (or topics) through linguistic processing).
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Tseng and Ott to include acoustic input, as taught by Agrawal to increase ease of user input.



Claim 26 
Tseng and Ott disclose the limitations above but does not disclose the following. Agrawal teaches: 
wherein the acoustic input comprises speech  (Agrawal [Column 13 Lines 5-15]). See “The message features module 311 may combine text-to-speech processing with tokenization and linguistic analysis to recognize message features from spoken words in message audio content). 
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Tseng and Ott to include acoustic input, as taught by Agrawal to increase ease of user input.
Claim 30 
Tseng and Ott disclose the limitations above but does not disclose the following. Agrawal teaches:
determine, from a policy database, a first number of push content items previously provided for presentation via one or more computing devices linked to the account identifier during a predetermined time interval (Agrawal [Column 8 Lines 20-40]) See “(col 8 lines 20-40, the platform 100 allows the advertiser to specify information for how to serve messages in the ad campaign ........ for a specific time period in a day, or for any interval of time, column 9 lines 45-55, a fatigue map that tracks which candidate messages an account holder has seen and when the candidate messages were seen);
determine, from  the policy database, a maximum number of push content items authorized for delivery to the account identifier during the predetermined time interval (Agrawal [Column 20 Lines 30-40]) See “and engagement (also known as pCTR, or predicted click-through)”
authorize, for presentation via an audio interface of the computing device, the selected push content item comprising the audio content item based on the first number less than the maximum number of push content items determined from the policy database (Agrawal [Column 8 Lines 20-40]) See “the platform 100 allows the advertiser to specify information for how to serve messages in the ad campaign ........ for a specific time period in a day, or for any interval of time, col 5 lines 55-60, content contained in the expanded card message (e.g., by playing a video or audio file, column 24, lines 25-40, rolling time periods (e.g., last day, week, month, year). For example, if an account has more than a threshold number of impressions of a candidate message, then the fatigue filter 455 removes that candidate message from the set of candidate messages).
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the notifications of Tseng and Ott to include maximum limits, as taught by Agrawal to avoid message fatigue. Further motivation is given by Agrawal in column 24 lines 25- 40, , if an account has more than a threshold number of impressions of an candidate message, then the fatigue filter 455 removes that candidate message from the set of candidate messages).
Claim 34 
Tseng and Ott disclose the limitations above but does not disclose the following. Agrawal teaches: 
receiving a query based on acoustic input detected by an input interface of the computing device; and selecting the push content item based on the query (Agrawal [Column 13 Lines 15-25]). See “the message features module 311 recognizes a clip of a country music song in the background of a pickup truck ad, so the message is associated with a feature corresponding to the country music song.” 
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Tseng and Ott to include acoustic input, as taught by Agrawal to improve message targeting and ease of user input.

Claim 35 
Tseng and Ott disclose the limitations above but does not disclose the following. Agrawal teaches:
wherein the acoustic input comprises spoken words   (Agrawal [Column 12 Lines 40-50]). See “the message is tokenized into keywords (or topics) through linguistic processing).
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Tseng and Ott to include acoustic input, as taught by Agrawal to increase ease of user input.



Claim 36 
Tseng and Ott disclose the limitations above but does not disclose the following. Agrawal teaches:
wherein the acoustic input comprises speech (Agrawal [Column 13 Lines 5-15]). See “The message features module 311 may combine text-to-speech processing with tokenization and linguistic analysis to recognize message features from spoken words in message audio content). 
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the input of Tseng and Ott to include acoustic input, as taught by Agrawal to increase ease of user input.
Claim 40 
Tseng and Ott disclose the limitations above but does not disclose the following. Agrawal teaches:
determining, from a policy database, a first number of push content items previously provided for presentation via one or more computing devices linked to the account identifier during a predetermined time interval (Agrawal [Column 8 Lines 20-40]). See “(col 8 lines 20-40, the platform 100 allows the advertiser to specify information for how to serve messages in the ad campaign ........ for a specific time period in a day, or for any interval of time, column 9 lines 45-55, a fatigue map that tracks which candidate messages an account holder has seen and when the candidate messages were seen);
determining, from the policy database, a maximum number of push content items authorized for delivery to the account identifier during the predetermined time interval (Agrawal [Column 20 Lines 30-40]) See “and engagement (also known as pCTR, or predicted click-through)”
authorizing, for presentation via an audio interface of the computing device, the selected push content item comprising the audio content item based on the first number less than the maximum number of push content items determined from the policy database (Agrawal [Column 8 Lines 20-40]) See “the platform 100 allows the advertiser to specify information for how to serve messages in the ad campaign ........ for a specific time period in a day, or for any interval of time, col 5 lines 55-60, content contained in the expanded card message (e.g., by playing a video or audio file, column 24, lines 25-40, rolling time periods (e.g., last day, week, month, year). For example, if an account has more than a threshold number of impressions of a candidate message, then the fatigue filter 455 removes that candidate message from the set of candidate messages).
Therefore, it would have been obvious to one of ordinary skill at the time of the invention to modify the notifications of Tseng and Ott to include maximum limits, as taught by Agrawal to avoid message fatigue. Further motivation is given by Agrawal in column 24 lines 25- 40, , if an account has more than a threshold number of impressions of an candidate message, then the fatigue filter 455 removes that candidate message from the set of candidate messages).
  

Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 103have been fully considered but they are not persuasive. 

Applicant argues: Examiner indicated that clarifying that the data processing system generates the request to select and transmit audio content responsive to the sensor information and for the time window during which push content items are authorized for presentation would likely overcome the current rejections under 35 U.S.C. § 103, pending further consideration.
 
Examiner agrees. Therefore the combination of newly cited Ott (2018/0270520) has been applied as prior art. Ott is directed to outing notifications based on the current likelihood that the user will interact with the notification, using sensors and device learned optimal time windows.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RASHIDA R SHORTER/Examiner, Art Unit 3681